ACCEPTED
                                                                                            03-16-00540-cv
                                                                                                 13848848
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     11/17/2016 1:29:35 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                No. 03-16-00540-CV

                                    IN THE                                FILED IN
                              COURT OF APPEALS                     3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                   FOR THE
                                                                   11/17/2016 1:29:35 PM
                           THIRD DISTRICT OF TEXAS                     JEFFREY D. KYLE
                                                                            Clerk
         THE HONORABLE JOHN FISHER, JEFF DANIELL, SHEILA
            CUNNINGHAM, AND THE C.L. DOCKREY TRUST,
                                                       Appellants,
                               v.
THE PUBLIC UTILITY COMMISSION OF TEXAS; THE CHISHOLM TRAIL
SPECIAL UTILITY DISTRICT; AND THE CITY OF GEORGETOWN, TEXAS,
                                                    Appellees.
                       From the 201st Judicial District Court of
                               Travis County, Texas


            UNOPPOSED MOTION FOR EXTENSION OF TIME



TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS FOR THE
THIRD DISTRICT OF TEXAS:

      Appellees The Chisholm Trail Special Utility District and the City of

Georgetown, Texas in the above styled and numbered cause, and pursuant to Tex.

R. App. P. 10.5(b), move that the Court extend the time for Appellees to file their

Appellees’ Brief and respectfully show as follows:

                  I.      CERTIFICATE OF CONFERENCE

      The undersigned counsel certifies and represents to the Court that counsel

for Appellants The Honorable John Fisher, Jeff Daniell, Sheila Cunningham, and
The C.L. Dockrey Trust have indicated that they do not oppose this motion to

extend time. Counsel for Appellee the Public Utility Commission of Texas have

also indicated that they do not oppose this motion.

  II.        CURRENT DEADLINE, EXTENSION REQUESTED, REASONS
              FOR REQUEST AND PREVIOUS EXTENSIONS GRANTED

        A.     Current Due Date:

        Appellants Honorable Jeff Fisher, Jeff Daniell, Sheila Cuningham, and the

C.L. Dockrey Trust filed their Appellants’ Brief on October 21, 2016.

Accordingly, Appellees’ Brief is due November 21, 2016.

        B.     Extension Requested:

        Appellees request an extension to December 14, 2016, which is an extension

of twenty-three (23) days.

        C.     Reasons for Request:

        Because counsel for Appellee the Public Utility Commission of Texas

informed counsel that they are requesting an extension, the purpose of this request

is to align all Appellees’ due dates. This request for extension is not made for the

purpose of delaying these proceedings, but is made so that justice may be done.

        D.     Previous Extensions Granted:

        Appellees have been granted no previous extensions.




                                         2
                     III.   CONCLUSION AND PRAYER

      For the foregoing reasons, Appellees The Chisholm Trail Special Utility

District and the City of Georgetown, Texas request that this Court grant this

Unopposed Motion for Extension of Time, extending the deadline for Appellees to

file their response brief to December 14, 2016.

Dated: November 17, 2016




                                         3
Respectfully submitted,

LLOYD GOSSELINK
 ROCHELLE & TOWNSEND, P.C.
816 Congress Avenue, Suite 1900
Austin, Texas 78701
Telephone: (512) 322-5800
Facsimile: (512) 472-0532


By:   /s/ Jose E. de la Fuente
      JOSE E. de la FUENTE
      State Bar No. 00793605
      jdelafuente@lglawfirm.com
      LAMBETH TOWNSEND
      State Bar No. 20167500
      ltownsend@lglawfirm.com
      ASHLEY D. THOMAS
      State Bar No. 24090430
      athomas@lglawfirm.com

ATTORNEYS FOR APPELLEES
THE CHISHOLM TRAIL SPECIAL
UTILITY DISTRICT, AND THE CITY
OF GEORGETOWN

Art Rodriguez
Texas Bar No. 00791551
Russell & Rodriguez, L.L.P.
1633 Williams Drive, Building 2, Suite 200
Georgetown, Texas 78628
Telephone: (512) 930-1317
Facsimile: (866) 929-1641
arodriguez@txadminlaw.com
ATTORNEY FOR APPELLEE
THE CITY OF GEORGETOWN




  4
Leonard Dougal
State Bar. No. 06031400
JACKSON WALKER L.L.P.
100 Congress Avenue, Suite 1100
Austin, Texas 78701
Telephone: (512) 236-2000
Facsimile: (512) 236-2002
ldougal@jw.com

ATTORNEY FOR APPELLEES
THE CHISHOLM TRAIL SPECIAL
UTILITY DISTRICT




  5
                        CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing document has
been sent to the following counsel of record, in accordance with the Texas Rules of
Appellate Procedure, via electronic transmission on this 17th day of November,
2016:

James P. Allison (j.allison@allison-bass.com)
J. Eric Magee (e.magee@allison-bass.com)
Phillip Ledbetter (p.ledbetter@allison-bass.com)
Allison, Bass & Magee, L.L.P.
A.O. Watson House
402 West 12th Street
Austin, Texas 78701

Art Rodriguez (arodriguez@txadminlaw.com)
Kerry E. Russell (krussell@txadminlaw.com)
Russell & Rodriguez, L.L.P.
1633 Williams Drive, Building 2, Suite 200
Georgetown, Texas 78628-3659

Breck Harrison (bharrison@jw.com)
Leonard Dougal (ldougal@jw.com)
Jackson Walker, L.L.P.
100 Congress Avenue, Suite 1100
Austin, Texas 78701

Daniel C. Wiseman (Daniel.wiseman@texasattorneygeneral.gov)
Office of the Texas Attorney General
Environmental Protection Division
P. O. Box 12548 (MC-066)
Austin, Texas 78711-2548




                                        6
Sam Chang (sam.chang@puc.texas.gov)
Staff Attorney
Public Utility Commission of Texas
Legal Division
1701 North Congress Avenue
Austin, Texas 78711-3326



                                 /s/ Jose E. de la Fuente
                                 JOSE E. de la FUENTE
884/40/7215155




                                      7